Title: From George Washington to Brigadier General Hugh Mercer, 5 September 1776
From: Washington, George
To: Mercer, Hugh



Dr Sir
New York Septr 5. 1776

I have been favoured with your Two Letters of the 3 Instt and observe what you have done in consequence of my Instructions. When I wrote for Troops to be sent to the post opposite Mount Washington, I did not Immagine you would have so many to spare—About a Thousand under Genl Ewen [Ewing] in addition to those already at the post, I think will be fully competent to Its defence & such works as may be necessary to erect, & will also be sufficient to carry them on. More I conceive will be unnecessary & may be better employed elsewhere. I am Dr Sir &c.

G.W.


P.S. You will be pleased to keep in view the matter I mentioned to you about Staten Island, Esteemg a Diversion there if It can be effected will be of great service.

